DETAILED ACTION
	Claims 1-4 and 10-12 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 1-4 and 9-12, is acknowledged.  The election having been made without traverse, the restriction requirement is still considered proper and is made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/19, 6/22/20, 12/13/21, and 1/24/22 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10-12 each recite “the discolored area,” but there is no clear antecedent basis for this limitation in claim 1, which only recites a “discolored part.”  Clarification is required.  Since claims 2-4 do not clarify the point of confusion, they are also rejected.  
Claim 4 recites that the thin film is selected “from a plurality of resins,” but this limitation is unclear because the claim has been amended such that there is no longer a listing of resins from which to select.  It is unclear whether the claim requires the presence of any given resin, or whether the claim is requiring the presence of more than one resin.  Clarification is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as unpatentable over JP2013136550 (of record in IDS) as evidenced by the English translation thereof (of record in IDS) in view of Shinoda et al. (US Pat. Pub. 2015/0059968; of record in IDS).
As to claims 1-4 and 10-12, JP2013136550 discloses a sheet-like laminate comprising a two layer structure, the first layer being a colored layer and comprising a polymeric material (a “first function layer”), and the second layer comprising particles having light scattering properties (i.e., a “second function layer” having a “reflective material”), wherein the colored first function layer and the light scattering second function layer are in direct contact with each other such that the second function layer is formed on a surface of the first function layer (paragraphs 10-11, 61).  The polymer may be, for example, polylactic acid or polyurethane (paragraph 29), and which are “resins” of claim 4.  The laminate may be used alone, or a base sheet may be laminated on the 
Regarding claim 2, JP2013136550 teaches that the thickness of the colored first function layer is preferably 0.1-50 microns (paragraph 25) while the thickness of the light scattering second function layer is particularly preferably 1 to 500 microns (paragraph 46).  Therefore, these ranges allow for a sheet wherein the second function layer is thicker than the first function layer (e.g., 500 microns vs. 0.1 microns).  Indeed, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 3, JP2013136550 expressly teaches that additional layers may be present on the outer surface of the colored layer and/or the outer surface of the light scattering layer (paragraph 11).  Additionally, since claim 3 does not require that the composition of the third function layer coloring material be different than the composition of the second function layer coloring material, the claim reads on an embodiment wherein the third function layer is not distinguishable from the second function layer that is already present.  
As to claims 1-4 and 10-12, JP2013136550 does not further expressly disclose that the first and second function layers comprise printed ink as recited by claim 1.  Additionally, while JP2013136550 teaches an overall thickness for the sheet as discussed above and which overlaps the thickness range of claim 1, the range of claim 1 is for thin film and not the entire sheet.    
Shinoda discloses a device for printing functional material on a biocompatible thin film intended for affixation to the human body (paragraphs 11 and 21), wherein the thickness of the thin film is measured in nanometers (paragraph 27), and wherein the functional material is in the form of a liquid ink (paragraph 57), and wherein the thin film 
As to claims 1-4 and 10-12, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the sheet of JP2013136550 by incorporating the colored material of the first function layer and the reflective material of the second function layer into the sheet in the form of printable inks as opposed to in the form of electrospun nanofibers, since Shinoda expressly teaches that a functional material for incorporation into a thin sheet for application to skin that is very similar to the sheet of JP2013136550 and wherein the functional material comprises the same polymers taught by JP2013136550 in the form of electrospun nanofibers could also be incorporated into the sheet in the form of a printable ink, such that the skilled artisan reasonably would have expected that a printable ink could be used to form the function layers of JP2013136550.  Such a modification is merely the substitution of one prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  It further would have been prima facie obvious to select a thickness for the thin film that is within the 10 nanometer to 10 micron range of claim 1, since Shinoda expressly suggests that the thickness of a thin film of a very similar sheet should be in “the nanometers,” such that the skilled artisan would have been motivated to select a thickness in the nanometer range and which, when combined with the first and second function layers, would be within the preferred 1.1-550 micron range taught by JP2013136550, which could lead to a thickness of, for example, 10 nanometers, which In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/820,327 in view of Shinoda et al. (US Pat. Pub. 2015/0059968) where indicated below.   
This is a provisional nonstatutory double patenting rejection.
The teachings of Shinoda are relied upon as discussed above.
The reference claims recite a sheet for application to skin comprising a thin film having a surface to be put on the skin, a color layer formed by applying an ink to the other surface of the thin film, a light scattering layer formed by applying an ink to the color layer, and an additional coloring layer applied over the light scattering layer, wherein the thickness of the light scattering layer may be thicker than that of the color layer.  The limitations as to how the thickness of the first or second function layer or the color of the first function layer is determined based on an L* value as recited by claims 1 
Although the reference claims do not recite the thickness of the thin film, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite that the thin film is a resin, it would have been prima facie obvious to use a resin to form the film in light of the teachings of Shinoda, which discloses that numerous resins taught therein are useful in forming a thin film on a sheet intended for application to the skin.  
Claims 1-4 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/899,156 in view of in view of Shinoda et al. (US Pat. Pub. 2015/0059968) where indicated below.   
This is a provisional nonstatutory double patenting rejection.
The teachings of Shinoda are relied upon as discussed above.
The reference claims recite a sheet for application to skin comprising a thin film having a surface to be put on the skin, a color layer, a light scattering layer, and an additional coloring layer applied over the light scattering layer, wherein the layers are formed by applying ink.  It would have been prima facie obvious to use printed ink 
The limitations as to how the thickness of the first or second function layer or the color of the first function layer is determined based on an L* value as recited by claims 1 and 10-12 relate only to a calculation taking place in the mind of the designer of the sheet.  Therefore, they are not granted any patentable weight, since they do not place any actual limitations on the structure of the sheet that could serve to distinguish the claimed invention from the reference invention.  
Although the reference claims do not recite the thickness of the thin film nor that the second function layer is thicker than the first function layer, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite that the thin film is a resin, it would have been prima facie obvious to use a resin to form the film in light of the teachings of Shinoda, which discloses that numerous resins taught therein are useful in forming a thin film on a sheet intended for application to the skin.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645